DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
REQUIREMENT FOR UNITY OF INVENTION
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. See 37 CFR 1.475(e).
When Claims Are Directed to Multiple Categories of Inventions:
As provided in 37 CFR 1.475 (b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:
(1) A product and a process specially adapted for the manufacture of said product; or
(2) A product and a process of use of said product; or

(4) A process and an apparatus or means specifically designed for carrying out the said process; or
(5) A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.
Otherwise, unity of invention might not be present. See 37 CFR 1.475 (c).
Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1:
Group One, Claims 19-25, are drawn to a method of producing a bent part from insulated flat material.
Group Two, Claims 26-36, drawn to a system that produces bent parts from insulated flat material.
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.
The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:
Claims 19 and 26 claim an integrated insulation-stripping installation as a special technical feature.  U.S. Patent Application Publication No. 2007/0079642 of Bibeau et al. discloses a system that produces bent parts from insulated flat material with an integrated insulation stripping installation which use a method of producing bent parts from insulated flat material 
During a telephone conversation with Lisa Lint on March 4, 2021 a provisional election was made without traverse to prosecute the invention of elected group Claims 26-36.  Affirmation of this election must be made by applicant in replying to this Office action.  Claims 19-25 are withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “240” has been used to designate both the first knife shaft and the second knife shaft in Fig. 4.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 26-28, 30-33, and 35 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent App. Pub. No. 2007/0079642 A1 of Bibeau et al.. hereinafter BIBEAU.
Regarding Claim 26, BIBEAU discloses a system that produces bent parts from insulated flat material (134 in Fig. 22; ¶[0089]), having a bending machine (16 in Fig. 22; ¶[0090]) that bends insulated flat material and an insulation-stripping installation (136 in Fig. 22; ¶[0090]) that strips the insulation from portions of the insulated flat material,
wherein the bending machine has a drawing-in installation (12 in Fig. 22; ¶[0090]) that draws-in insulated flat material from a material supply (22 in Fig. 22; ¶[0050]), a bending installation (76 in Fig. 7; ¶[0065]) having a bending head (90 in Fig. 7; ¶[0069]) that bends the insulated flat material to a two-dimensional or three-dimensional bent part (Figs. 8-20; ¶[0070] through ¶[0088]) bent from insulated material and a cutting installation (138 in Fig. 22; ¶[0090]) that severs the bent part from the fed insulated flat material, and
the bending machine has an integrated insulation-stripping installation (136 in Fig. 22; ¶[0091]) that strips the insulation of portions of the insulated flat material by a continuous method (¶[0048] discloses a continuous length of wire is feed through the bending machine) on the flat material running through the insulation-stripping installation prior to the severing of the bent part from the fed flat material (¶[0091] discloses the wire stripping mechanism can be located anywhere upstream from the wire cutting mechanism).
Regarding Claim 27, BIBEAU further discloses wherein the insulation-stripping installation (136 in Fig. 22) connects to a control installation (18 in Fig. 1; ¶[0050]) of the bending machine (134 in Fig. 22), and the insulation-stripping operation is capable of being carried out by the insulation-stripping installation under control of the control installation (¶[0107]).
Regarding Claim 28, BIBEAU further discloses wherein the insulation-stripping installation (136 in Fig. 22) is disposed to be static (¶[0091]) discloses stripping mechanism 136 is mounted to frame 26) and/or between the drawing-in installation (12 of Fig. 22) and a bending head (90 in Fig. 7) of the bending installation (16 in Fig. 22).  Stripping mechanism 136 is located between drawing-in installation 12 and bending mechanism 16, as shown in Fig. 22.
Regarding Claim 30, BIBEAU discloses the system of Claim 26 as described above in the rejection of Claim 26.  BIBEAU further discloses wherein the insulation-stripping installation (136 in Fig. 22) has at least one knife (139 in Fig. 27; ¶[0095]) having a straight cutting edge (as shown in Fig. 30), and the knife is movable between a neutral position (¶[0095]) without an engagement of the knife on the insulated flat material and an operating position (¶[0095]) in which the cutting edge of the knife is disposed close to a lateral face of the carrier material to be exposed such that a part of the insulation layer acquired by the knife is removed from the carrier material in the continuing movement of the flat material relative to the knife (Fig. 30).
Regarding Claim 31, BIBEAU discloses the system of Claim 26 as described above in the rejection of Claim 26.  BIBEAU further discloses wherein the insulation-stripping installation (136 in Fig. 22) has at least one knife shaft (See “First Knife Shaft” in Fig. 27 Detail below) rotatable about a rotation axis (axis of rotation of the Knife Shaft) and supports a knife (139 in Fig. 27) having a straight cutting edge (as shown in Fig. 30), the knife by the rotation of the knife shaft about the rotation axis is movable from a neutral position to an operating position and, optionally, in an opposing direction, from the operating position to the neutral position (¶[0095]).

    PNG
    media_image1.png
    324
    369
    media_image1.png
    Greyscale

Regarding Claim 32, BIBEAU discloses further comprising a further knife (180 in Fig. 27; ¶[0099]) attached to the knife shaft (see “First Knife Shaft” in Fig. 27 Detail of BIBEAU below; ¶[0095]), said further knife by the rotation of the knife shaft being movable to operatively engage with the flat material (¶[0095]) in the manner that a portion of the insulation material peeled off by the knife (139 in Fig. 27) is capable of being severed from the insulation material remaining on the carrier material by the further knife (¶[0106]).
Regarding Claim 33, BIBEAU discloses wherein the knife (139 in Fig. 27) has a cutting wedge (see “Cutting Wedge” in Fig. 30 Detail of BIBEAU below) having a cutting face (see “Cutting Face” in Fig. 30 Detail) and a tool flank (see “Tool Flank” in Fig. 30 Detail), and the knife is designed and disposed such that the tool flank in the operating position runs to be substantially parallel to the lateral face (see “Lateral Face” in Fig. 30 Detail) of the carrier material to be exposed (the “Tool Flank” in Fig. 30 Detail is substantially parallel to the “Lateral Face” in Fig. 30 Detail).
Regarding Claim 35, BIBEAU discloses the system of Claim 31 as described above in the rejection of Claim 31.  BIBEAU further discloses wherein the insulation-stripping installation (136 in Fig. 22) has a first knife shaft (see “First Knife Shaft” in Fig. 27 Detail of BIBEAU above; ¶[0095]) and a second knife .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 29 is rejected under 35 U.S.C. 103 as being unpatentable over BIBEAU in view of U.S. Patent No. 9,227,236 to Hermes et al. (hereinafter HERMES).
Regarding Claim 29, BIBEAU discloses the system of Claim 26 as explained in the rejection of Claim 26 above.  But, BIBEAU does not disclose wherein the drawing-in installation is rotatable about a 
HERMES teaches a drawing-in installation (roller pairs 1 in Fig. 1 drive profile 2; Col. 5, Lines 48-50) which rotates (rollers 1 are on casing 4 which is mounted on ring 5 which rotates in casing 7; Col. 5, Lines 51-63) about the axis of profile 2.
It would have been obvious to a person of ordinary skill in the art prior to the effective filing date of the claimed invention to mount the wire straightener (48 in Fig. 4; ¶[0054]) portion of the drawing mechanism of BIBEAU in a rotatable case as taught by HERMES to supply an axially-rotated flat wire to the bending mechanism.  BIBEAU further teaches wire stripping mechanism 136 can be located anywhere upstream from the wire cutting mechanism and downstream from spool 22.  A person of ordinary skill would mount wire stripping mechanism 136 on the rotatable case to maintain the orientation between the profile of the wire and the wire stripping blades.
Claims 34 and 36 are rejected under 35 U.S.C. 103 as being unpatentable over BIBEAU in view of U.S. Patent No. 3,462,052 to Wagner, hereinafter WAGNER.
Regarding Claim 34, BIBEAU discloses the system of Claim 31 as explained in the rejection of Claim 31 and the rejection of Claim 26 above.  But, BIBEAU is silent regarding the relationship between the knife shaft axis of rotation and the knife blades in relation to the lateral face of the carrier material.
WAGNER teaches an apparatus (10 in Fig. 1; Col. 2, Line 40) for removing sheathing (18 in Fig. 1; Col. 2, Line 46) equipped with two pairs of rotary blades (12 and 13 in Fig. 1; Col. 2, Lines 40-41) where a radial plane (see “Radial Plane” in Fig. 2 Detail of WAGNER below) defined by the cutting edge of the knife (see “Cutting Edge” in the Fig. 2 Detail) and the rotational axes (see “Rotational Axis” in the Fig. 2 Detail) of the rotary blade shafts is substantially perpendicular on the lateral face (see “Lateral Face” in the Fig. 2 Detail) of the carrier material (15 in Fig. 1; Col. 2, Line 43) to be exposed when the knife is situated in the operating position.

    PNG
    media_image2.png
    220
    485
    media_image2.png
    Greyscale

It would have been obvious to a person of ordinary skill in the art prior to the effective filing date of the claimed invention to arrange the cutting edge and rotational axis relationship of BIBEAU in the manner shown in WAGNER as an obvious alternative form which achieves the same functional outcome of removing the insulation material.
Regarding Claim 36, WAGNER teaches the spacing between the rotation axes of the knife shafts is adjustable at Col. 2, Lines 60-68.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to P. DEREK PRESSLEY whose telephone number is (313)446-6658.  The examiner can normally be reached on 7:30 to 4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ADAM J EISEMAN can be reached on (571) 270-3818.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/P.D.P./Examiner, Art Unit 3725                                                                                                                                                                                                        



/ADAM J EISEMAN/Supervisory Patent Examiner, Art Unit 3725